Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed 08 March 2021 has been approved and addresses the Double Patenting rejections.  Applicant’s Amendment filed 08 March 2021 addresses all issues under 35 USC 112(b).  None of the prior art of record teaches or suggests a method for enhancing polyhydroxyalkanoate (PHA) generation in a methanotrophic culture by reducing copper concentrations to effect particulate methane monooxygenase (pMMO) production, wherein a culture of methanotrophic microorganisms is contacted with a medium comprising copper, one or more additional nutrients, and a carbon-containing gas that can be metabolized by the culture; the culture is incubated in the medium to cause growth of the culture; and a selection pressure is induced in the culture to transform the culture into a culture that generates PHA preferentially through pMMO.  The selection pressure is induced by reducing the concentration of copper in the medium to cause production of soluble methane monooxygenase (sMMO) and/or particulate methane monooxygenase by the culture, wherein the concentration of copper causes the production of sMMO in some methanotrophic microorganisms, and reducing the concentration of one or more of the nutrient in the medium to cause the culture to enter into a polymerization phase to generate PHA from the carbon-containing gas using the sMMO or pMMO, wherein PHA is generated by pMMO at a greater rate as compared to sMMO.  The culture is returned to the aforementioned growth conditions, wherein microorganisms having higher intracellular concentrations of pMMO and PHA grow at a greater rate as compared to those with lower intracellular pMMO and PHA concentrations; and the steps reducing the concentration of one or more nutrient in the medium and returning .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-21 are pending and have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652